1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                           ***

6
      BRENDA GARCIA-CASTRO,
7
                           Plaintiff,
8                                                             2:19-CV-00163-APG-CWH
      vs.                                                     ORDER
9     AM RETAIL GROUP, INC.,
10                          Defendant.

11

12          Before the court is Defendant’s Request for Exception from Attendance at Early Neutral
13   Evaluation Session (ECF No. 8).
14          No opposition has been filed. The failure of an opposing party to file points and authorities in
15   response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees,
16   constitutes a consent to the granting of the motion.
17          Here, it would seem as though Plaintiff has consented to the granting of the instant motion.
18          Accordingly,
19          IT IS HEREBY ORDERED that Defendant’s Request for Exception from Attendance at Early
20   Neutral Evaluation Session (ECF No. 8) is GRANTED. A representative from AIG must be available for
21   the entire duration of the Early Neutral Evaluation Session.
22          DATED this 4th day of April, 2019.
                                                                    _________________________
23
                                                                    CAM FERENBACH
24
                                                                    UNITED STATES MAGISTRATE JUDGE

25
